Matter of Lewis v NYC Health & Hosps. Corp. (2015 NY Slip Op 01864)





Matter of Lewis v NYC Health & Hosps. Corp.


2015 NY Slip Op 01864


Decided on March 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 5, 2015

Mazzarelli, J.P., Sweeny, Moskowitz, Clark, Kapnick, JJ.


14426 402418/12

[*1] In re Stephanie Lewis, Petitioner,
vNYC Health and Hospitals Corporation, et al., Respondents.


Law Office of Locksley O. Wade, LLC, New York (Locksley O. Wade of counsel), for petitioner.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for respondents.

Determination of respondent New York State Division of Human Rights (DHR), dated October 17, 2012, that there was no probable cause that respondent New York Health and Hospitals Corporation (HHC) engaged in unlawful discriminatory practices against petitioner, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Manuel J. Mendez, J.], entered May 8, 2013), dismissed, without costs.
Although this proceeding was improperly transferred to this Court because respondent's determination was not made pursuant to an administrative hearing and a question of substantial evidence is therefore not raised, we nevertheless address the merits of the petition in the interest of judicial economy (see Matter of Trustees of Columbia Univ. v City of New York, 110 AD3d 467 [1st Dept. 2013]).
DHR's finding of no probable cause was rationally based and was not arbitrary and capricious (see Matter of McFarland v New York State Div. of Human Rights, 241 AD2d 108, 111 [1st Dept 1998]). Petitioner failed to demonstrate that her transfer from the Department of Medicine to the Department of Environmental Sciences, negative performance reviews or [*2]suspension were motivated by her medical disability or were in retaliation for her earlier complaint to DHR. Further, the record supports the negative performance reviews and suspension, and reveals that petitioner had requested the transfer.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 5, 2015
CLERK